Citation Nr: 0726347	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-01 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for kidney disability, 
including removal of left kidney. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The veteran had active duty service from January 1953 to June 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board hearing at the RO was held in June 2006.  The 
Board previously remanded this case for further development 
in September 2006.  


FINDINGS OF FACT

1.  An April 1999, rating decision denied entitlement to 
service connection for kidney disability because new and 
material evidence had not been received; a notice of 
disagreement was not received to initiate an appeal from that 
rating decision.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for kidney disability, including removal of left kidney, has 
not been received since the April 1999, rating decision.   


CONCLUSIONS OF LAW

1.  The April 1999, rating decision, which denied entitlement 
to service connection for kidney disability, is final.  38 
U.S.C.A. § 7105(c) (West 2002).
	
2.  New and material evidence has not been received since the 
April 1999, rating decision denying service connection for 
kidney disability, including removal of left kidney; and 
thus, the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in an October 2006 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the October 2006 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 2, to submit any evidence in 
his possession that pertains to his claim.  The Board finds 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the RO denied the 
veteran's claim in March 2003.  In its June 2006 remand, the 
Board noted that the veteran had not received sufficient VCAA 
notice and remanded the issue to the RO.  The RO then took 
action to correct the defect by sending a VCAA notice to the 
veteran in October 2006.  Thus, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless.  Although the notice provided to 
the veteran in October 2006 was not given prior to the first 
AOJ adjudication of the claim, the notice was provided prior 
to readjudication of the veteran's claim in a June 2007 
supplemental statement of the case and the veteran's claim 
being returned to the Board for appellate review.  The 
contents of the notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the October 2006 notice provided 
notice of what type of information and evidence was needed to 
substantiate the claim for service connection, as well as the 
types of evidence necessary to establish a disability rating 
and effective date for the disability on appeal.  Thus, the 
requirements set forth in Dingess/Hartman have been met. 

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) addressed 
directives consistent with VCAA with regard to new and 
material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  
 
In this case, the October 2006 notice informed the claimant 
of what evidence was necessary to establish entitlement to 
service connection.  Further, the October 2006 notice 
informed the veteran of what constitutes new and material 
evidence.  Moreover, the RO previously denied the claim for 
kidney disability as there was no evidence to establish a 
kidney disability incurred in or was aggravated by military 
service.  The October 2006 letter specifically requested 
evidence of that a chronic kidney disability manifested 
during service or was permanently aggravated by service.  
Thus, the requirements set forth in Kent have been satisfied.  
  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private treatment records, lay 
statements, hearing testimony and VA treatment records.  On 
remand, the RO requested medical records from the Social 
Security Administration (SSA), but the SSA responded in 
October 2006 that there were no records available as the 
veteran had not filed for disability benefits.  The Board 
finds that the RO has met the requirements set forth it its 
June 2006 remand.  See Stegall v. West, 11 Vet.App. 268 
(1998).  

As in this case, where there is no showing of a disability in 
service or a link between the veteran's current disability 
and his active service, a VA medical examination is not 
necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet.App. 79 (2006).  
Moreover, the statutory duty to assist the veteran does not 
arise if the veteran has not presented new and material 
evidence to reopen his claim.  Anderson v. Brown, 9 Vet.App. 
542, 546 (1996).

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The present appeal involves the issue of whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for kidney disability, 
including removal of left kidney.  Applicable law provides 
that a claim which is the subject of a prior final decision 
may nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  New and material 
evidence is defined by regulation.  See 38 C.F.R. § 3.156.  
New evidence means evidence not previously submitted.  
Material evidence means existing evidence that by itself or 
when considered with previous evidence relates to an 
unestablished fact necessary to substantiate the claims.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of last final decision, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Service connection for kidney disability was originally 
denied in a September 1991, rating decision, which was 
confirmed in a November 1991, rating decision.  Service 
connection for kidney disability was again denied by the RO 
in an April 1999,  rating decision because new and material 
evidence to reopen the claim had not been received.  The 
veteran was informed of the April 1999, rating decision, and 
failed to file a timely notice of disagreement to initiate an 
appeal.  Under the circumstances, the Board finds that the 
April 1999, rating decision became final.  38 U.S.C.A. 
§ 7105(c).  

The evidence of record prior to the April 1999, rating 
decision consisted of the following: service medical records; 
a May 1998 letter from Dr. R.G. of Harbin Clinic; October 
1970 medical records from Floyd Hospital and Dr. C.S. 
concerning removal of left kidney; a February 1973 x-ray 
report of right kidney; an August 1991 VA examination; 1991 
medical records from Redmond Regional Medical Center; and an 
August 1998 VA fee-based examination for nonservice-connected 
pension.    

Service medical records included a January 1953 service 
entrance examination, which was silent with respect to any 
problems with the veteran's kidneys.  However, an April to 
May 1953 service clinical record showed that the veteran 
complained of kidney trouble.  The veteran indicated that he 
had pain in both flanks after sitting for a long period.  
This problem had been ongoing since early childhood.  The 
veteran also wet the bed about five nights a week since an 
early age.  The initial diagnosis was pyelonephritis, 
chronic, origin unknown.  However, a physical examination was 
essentially negative, except the lower pole right kidney was 
palpable.  A follow up May 1953 hospital record showed that 
all physical, neurological, and individual laboratory 
examinations (routine blood, urinalysis, cytoscopy and 
I.V.P.) were all within normal limits.  Thus, the discharge 
diagnosis was immaturity reaction with symptomatic habit 
reaction, enuresis.  A Medical Board found that the veteran 
unsuitable for service due to this diagnosis and determined 
that the veteran's disorder was not incurred in the line of 
duty and existed prior to service.  

The October 1970 records from Floyd Hospital showed that the 
veteran was admitted because of gross hematuria.  The left 
kidney was subsequently removed.  The remaining medical 
evidence of record prior to the April 1999, rating decision 
showed that the veteran had right kidney stones.  The August 
1991 VA examination showed that the veteran gave a history of 
a urinary tract infection while in the military and indicated 
that surgery was recommended.  The examiner noted a left 
nephrectomy in 1972.  The diagnosis was status post left 
nephrectomy, renal calculi, right kidney, history of status 
post surgery of right urinary tract of unknown type, and 
glucosueria.  The August 1998 VA examination, the veteran 
gave a history of a left kidney infection while in service 
and that removal of the left kidney was recommended.  He 
indicated that he saw his private physician, Dr. H.D. after 
service and was diagnosed with multiple infections of the 
kidneys.  The examiner diagnosed the veteran with recurrent 
urolithiasis.  Nevertheless, none of the medical evidence of 
record showed that a chronic kidney disability manifested in 
service or linked any current chronic kidney disability to 
service.  Thus, the RO denied the veteran's claim in the 
April 1999, rating decision because there was no new and 
material evidence received to show that the veteran developed 
a chronic kidney disability during active service, or that a 
chronic kidney disability was permanently aggravated by 
active service.  

Since the April 1999, rating decision, the following 
additional evidence has been added to the record: VA 
treatment records from February 2002 to May 2004; a May 1970 
medical record from Floyd Hospital and Dr. H.D.; additional 
private treatment records from 1970 to 1983 from Floyd 
Hospital; additional private treatment records from 1991 to 
1994 from Hardin Clinic; a January 1998 medical record from 
Floyd Hospital; a September 1968 private treatment record 
from Dr. H.D; a February 2003 lay statement; a June 2006 
Board hearing transcript; and a lay statement with multiple 
signatures submitted June 2006. 

The majority of the additional medical evidence submitted 
since the April 1999 rating decision showed that the veteran 
continued to require treatment for his right kidney.  
Significantly, the new evidence also included September 1968 
and May 1970 treatment records from Dr. H.D, who, as noted 
above, the veteran claimed treated him for his kidneys 
immediately following service.  The September 1968 record 
pertained to a gastrointestinal disorder, but was silent with 
respect to any kidney problems.  The May 1970 record, which 
was just a few months prior to the removal of the veteran's 
left kidney, showed that the veteran had hematuria.  
Nevertheless, this record does not relate the veteran's 
kidney disability to service or mentions any previous kidney 
troubles for which the doctor treated the veteran.  As the 
additional medical evidence was not already of record at the 
time of the April 1999 rating decision, the Board finds that 
this evidence is new because it is not redundant of previous 
medical evidence.  However, since these medical records do 
not include any evidence of a kidney disability that 
manifested while in service, that was permanently aggravated 
while on active duty, or is otherwise linked to service, this 
evidence is not material because it does not relate to these 
unestablished facts, which are necessary to substantiate the 
veteran's claim.  

Lastly, the Board notes that the veteran's hearing testimony 
indicated that he had a kidney infection while in service and 
was treated for kidney infections within two or three weeks 
of leaving service by Dr. H.D.  The January 2003 and June 
2006 lay statements also stated that the veteran had a severe 
kidney infection upon leaving service and was subsequently 
treated for kidney infections following service.  However, 
the Board is unable to view these items of new evidence as 
material.  The veteran's assertions simply reiterate his 
contentions offered in connection with the prior final 
decision.  The lay statements reference certain medical 
history which was already known at the time of the prior 
decision, such as removal of a kidney.  
It is undisputed that a lay person is competent to offer 
evidence as to facts within his personal knowledge, such as 
the occurrence of an in-service injury, or symptoms.  
Nevertheless, without the appropriate medical training or 
expertise, a lay person is not competent to render an opinion 
on a medical matter, such as, in this case, a medical 
diagnosis or the etiology of the veteran's current kidney 
disability.  See Espiritu v. Derwinski, 2 Vet.App. 292, 294-
95 (1991).  To the extent that the testimony from the veteran 
and the lay statements attempt to attribute symptoms to a 
medical disorder, they cannot be considered competent 
evidence.  Under the circumstances, the Board is unable to 
find that any of the newly received evidence raises a 
reasonable possibility of substantiating the veteran's claim.  

Accordingly, the claim of entitlement to service connection 
for kidney disability is not reopened.  38 U.S.C.A. § 5108. 


ORDER

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for kidney 
disability, including removal of left kidney, has not been 
received.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


